19-11811-smb            Doc 624      Filed 11/27/19 Entered 11/27/19 09:42:15                     Main Document
                                                   Pg 1 of 2
                                        Hearing Date and Time: December 17, 2019 at 10:00 a.m. (Eastern Time)
                                        Objection Date and Time: December 11, 2019 at 4:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 In re                                                          :      Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :      Case No. 19-11811 (SMB)
                                                                :
                            Debtors. 1                          :      (Jointly Administered)
 ---------------------------------------------------------------X
              NOTICE OF ADJOURNMENT OF HEARING ON DEBTORS’
          REQUEST FOR CONFIRMATION OF THE THIRD AMENDED JOINT
     CHAPTER 11 PLAN OF FUSION CONNECT, INC. AND ITS SUBSIDIARY DEBTORS

                     PLEASE TAKE NOTICE that the hearing on the Third Amended Joint Chapter

 11 Plan of Fusion Connect, Inc. and Its Subsidiary Debtors (ECF No. 557) (the “Plan”), which

 was originally scheduled for December 5, 2019 at 10:00 a.m. (Eastern Time), has been adjourned

 to December 17, 2019 at 10:00 a.m. (Eastern Time) (the “Hearing”), or soon thereafter as

 counsel may be heard. The Hearing will be held before the Honorable Stuart M. Bernstein, United




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
     Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
     Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
     (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
     Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260); Fusion Telecom of Missouri,
     LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
     Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal executive office of the Debtors is located
     at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




 WEIL:\97286115\1\47019.0005
19-11811-smb            Doc 624   Filed 11/27/19 Entered 11/27/19 09:42:15           Main Document
                                                Pg 2 of 2


 States Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New

 York, Courtroom 723, One Bowling Green, New York, New York 10004.

                     PLEASE TAKE FURTHER NOTICE that the Debtors will file their brief in

 support of confirmation of the Plan on or before December 11, 2019 at 4:00 p.m. (Eastern Time).

                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

             attend the Hearing, and failure to appear may result in relief being granted upon default.


 Dated: November 27, 2019
        New York, New York
                                                   /s/ Sunny Singh
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   Gary T. Holtzer
                                                   Sunny Singh

                                                   Attorneys for Debtors
                                                   and Debtors in Possession




                                                    2
 WEIL:\97286115\1\47019.0005
